EXHIBIT PART I ITEM1. BUSINESS General Columbia Banking System, Inc. (referred to in this report as “we,” “our,” and “the Company”) is a registered bank holding company whose wholly owned banking subsidiaries, Columbia State Bank (“Columbia Bank”) and Bank of Astoria (“Astoria”), conduct full-service commercial banking business in the states of Washington and Oregon, respectively. Headquartered in Tacoma, Washington, we provide a full range of banking services to small and medium-sized businesses, professionals and other individuals. The Company was originally organized in 1988 under the name First Federal Corporation, which was later named Columbia Savings Bank.In 1990, an investor group acquired a controlling interest in the Company and a second corporation, Columbia National Bankshares, Inc. ("CNBI"), and CNBI's sole banking subsidiary, Columbia National Bank.In 1993, the Company was reorganized to take advantage of commercial banking business opportunities in our principal market area.The opportunities to capture commercial banking market share were due to increased consolidations of banks, primarily through acquisitions by out-of-state holding companies, which created dislocation of customers.As part of the reorganization, CNBI was merged into the Company and Columbia National Bank was merged into the then newly chartered Columbia Bank.In 1994, Columbia Savings Bank was merged into Columbia Bank.We have grown from four branch offices at January1, 1993 to 55 branch offices at December31, Recent Acquisitions On July 23, 2007, the Company completed its acquisition of Mountain Bank Holding Company (“Mt. Rainier”), the parent company of Mt. Rainier National Bank, Enumclaw, Washington.Mt. Rainier was merged into the Company and Mt. Rainier National Bank was merged into Columbia Bank doing business as Mt. Rainier Bank.The results of Mt. Rainier Bank’s operations are included in those of Columbia Bank starting on July 23, 2007. On July 23, 2007, the Company completed its acquisition of Town Center Bancorp (“Town Center”), the parent company of Town Center Bank, Portland, Oregon.Town Center was merged into the Company and Town Center Bank was merged into Columbia Bank.The results of Town Center Bank’s operations are included in those of Columbia Bank starting on July 23, On October 1, 2004, the Company completed its acquisition of Astoria, an Oregon state-chartered commercial bank headquartered in Astoria, Oregon.The acquisition was accounted for as a purchase and Astoria’s results of operations are included in our results beginning October 1, 2004.Astoria operated as a separate banking subsidiary of the Company until April 1, 2008 when Astoria was merged into Columbia Bank. Astoria has five full service branch offices located within Clatsop and Tillamook Counties, along the northern Oregon coast.The deposits of Astoria are insured in whole or in part by the FDIC.Astoria is subject to regulation by the FDIC and the State of Oregon Department of Consumer and Business Services Division of Finance and Corporate Securities.Although Astoria is not a member of the Federal Reserve System, the Board of Governors of the Federal Reserve System has certain supervisory authority over the Company, which can also affect Astoria. Our largest wholly owned banking subsidiary, Columbia Bank, has 50 banking offices located in the Tacoma metropolitan area and contiguous parts of the Puget Sound region of Washington State, as well as the Longview and Woodland communities in southwestern Washington State and in the Portland, Oregon area. Included in Columbia Bank are former branches of Mt. Rainier National Bank, doing business as Mt. Rainier Bank, with seven branches in King and Pierce counties in Washington State.Substantially all of Columbia Bank’s loans, loan commitments and core deposits are within its service areas. Columbia Bank is a Washington state-chartered commercial bank, the deposits of which are insured in whole or in part by the FDIC. Columbia Bank is subject to regulation by the FDIC and the Washington State Department of Financial Institutions Division of Banks.
